Fourth Court of Appeals
                               San Antonio, Texas
                                    March 22, 2019

                                 No. 04-19-00062-CV

                            IN THE MATTER OF J. M. E.,

                 From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2017JV3000176L2
                       Honorable Victor Villarreal, Judge Presiding


                                    ORDER
       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to April 9, 2019.



                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court